Citation Nr: 0012097	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  99-20 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to December 
1979.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for bilateral pes planus.  

The Board notes that an appeal with regard to the claim for 
service connection for arthritis of the left hand and legs 
was withdrawn by the veteran in writing, via the submission 
of a VA Form 21-2138 received in June 1999.  


FINDINGS OF FACT

1.  The record includes competent evidence which clearly and 
unmistakably shows that pes planus pre-existed the period of 
active service.  

2.  An October 1979 medical board reports shows that the 
service department made a specific determination that 
bilateral pes planus had not been aggravated by the period of 
active service, and there is no competent evidence of record 
suggesting otherwise.  

CONCLUSIONS OF LAW

1.  Bilateral pes planus pre-existed the period of active 
service, and the presumption of soundness at entry is 
rebutted.  38 U.S.C.A. § 1111, 1131, 1132, 1137 (West 1991 & 
Supp. 1999).

2.  Bilateral pes planus, which pre-existed the period of 
active service, was not aggravated therein. 38 U.S.C.A. §§ 
1131, 1132, 1137, 1153 (West 1991); 38 C.F.R. §§ 3.304, 3.306 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  

The record indicates that at the time of his personal hearing 
before the undersigned, the veteran indicated that a private 
physician had told him that pes planus was aggravated by 
service, however, the treatment records from that physician 
were in storage and could not be located.  In light thereof, 
the veteran was given an additional period of 60 days within 
which to submit all additional pertinent evidence with regard 
to his claim, to include evidence of in-service aggravation 
of pes planus and/or a medical opinion to the effect that pes 
planus was aggravated by service.  The veteran was 
specifically advised of the type of evidence needed to 
complete his claim.  However, no such medical records were 
submitted during the additional amount of time provided.  
Thus, the Board finds that VA's duty to the veteran has been 
satisfied.  38 C.F.R. § 3.103 (1999).

According to 38 U.S.C.A. § 1131 (West 1991 & Supp. 1999), 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty in the 
active, military, naval, or air service during other than a 
period of war.  Veterans who served in the active military, 
naval, or air service after December 31, 1946 shall be taken 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance 
and enrollment, or where evidence or medical judgment is such 
as to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  38 U.S.C.A. §§ 1111, 1131, 
1137 (West 1991 & Supp. 1999).  

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease. 38 U.S.C.A. §§ 1131, 1153 (West 1991); 38 C.F.R. 
§ 3.304, 3.306 (1999).  For peacetime service after December 
31, 1946, clear and convincing evidence (obvious or manifest) 
is required to rebut the presumption of aggravation in 
service where the pre-service disability underwent an 
increase in severity during peacetime service. 38 C.F.R. § 
3.306(b) (1999); see Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991) (in the case of aggravation, the government must point 
to a specific finding that the increase in disability was due 
to the natural progression of the disease).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service. 38 C.F.R. § 
3.306(b).  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened. Hunt v. 
Derwinski, 1 Vet.App. 292 (1991).  The determination whether 
a pre-existing disability was aggravated by service is a 
question of fact. Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

The December 1978 induction examination report shows a 
notation of "pes planus," with regard to the veteran's 
feet.  On the December 1978 report of medical history, it was 
noted that he had sustained a fracture above the ankle 9 
years before and that there were no sequelae.  Service 
medical records show that the veteran periodically complained 
of left foot and ankle pain.  In August 1979, he complained 
of twisting his left ankle while on a hike, and an assessment 
of sprain, mild, is shown.  In October 1979, he complained of 
extreme pain in all aspects of the left ankle, including the 
arch area, which prevented him from participating in 
training.

An October 1979 medical board report indicates a history of 
broken left ankle approximately 9 years before with reinjury 
and fracture to the left ankle two years before. as well as a 
left ankle sprain 2 months prior to enlistment.  It was noted 
that since being on active duty the ankle had continued to be 
symptomatic, especially with marching, running, and prolonged 
standing and walking.  Examination revealed moderately severe 
flattening of the longitudinal arch.  Diagnoses were noted as 
arthralgia, left ankle, existed prior to enlistment; and pes 
planus, bilateral, symptomatic, existed prior to enlistment.  
It was determined that he was unfit for duty by reason of 
physical disability as he did not meet the minimum standards 
for enlistment or induction, and it was also found that this 
physical disability was neither incurred in or aggravated by 
a period of active military service.

A post-service VA medical certificate, dated June 1986, shows 
that the veteran gave a history of being discharged from the 
military in 1979 because of a traumatic left ankle arthritis.  
A diagnosis of post-traumatic left ankle arthritis is shown.  
In September 1986, service connection was denied for 
residuals of a left ankle fracture.  A private post-service 
medical record, dated August 1996, shows that the veteran 
presented with complaints of painful arch and heels in both 
feet and discomfort in the legs.  He indicated that this 
problem had bothered him for several years and had become 
progressively worse in the last few months.  The report shows 
the following impressions: pes planus deformity with marked 
pronation of the subtalar joint, flat foot condition of both 
feet; plantar fasciitis; inferior calcaneal bursitis; 
Achilles tendinitis; and gastroc soleus equinus, both feet.  
In January 1998, service connection was denied for arthritis 
of the legs.  

In a VA Form 9 (substantive appeal), dated September 1999, 
the veteran indicated his belief that bilateral pes planus 
was worsened by his period of active duty and continued to be 
a problem for him.  In an October 1999 statement, the 
veteran's accredited representative argued that the pre-
existing pes planus became symptomatic during the veteran's 
period of active service, and as there was no specific 
finding that aggravation occurred due to natural progression, 
the presumption law favored a grant of entitlement to service 
connection for pes planus.  At the time of a personal hearing 
before the undersigned Board member in 1999, veteran 
testified that when he entered military service, pes planus 
was asymptomatic, and he started having problems when he had 
to do a lot of running and marching.  He indicated that when 
he got out of service he got treatment for pes planus right 
away and he was currently getting treatment for this 
disability.  

Having reviewed the record, the Board has concluded that the 
preponderance of the evidence weighs against a grant of 
service connection for bilateral pes planus.  The record 
indicates that pes planus was noted on the induction 
examination report as an abnormality of the feet.  In 
addition, the October 1979 medical board report indicates a 
finding that pes planus existed prior to service.  Thus, the 
record includes competent evidence which clearly and 
unmistakably shows that pes planus pre-existed the period of 
active service, and the presumption of soundness is rebutted 
with regard to the veteran's feet.  38 C.F.R. § 3.304 (1999); 
see also Bagby v. Derwinski, 1 Vet.App. 225 (1991).  

As pes planus has been shown to have existed prior to the 
veteran's induction into active duty, the Board must next 
address whether this disability increased in severity or was 
aggravated during the period of active service.  As noted, a 
pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306(a) (1999).  

The Board has carefully reviewed the evidence of record, 
taking into account the manifestations of the disability that 
were recorded prior to, during and subsequent to service, as 
required by 38 C.F.R. § 3.306(b), and it is found that there 
is no basis to conclude that the pre-existing bilateral pes 
planus was aggravated by the period of active service.  As 
noted, in an October 1979 medical board report the service 
department made a specific finding that the bilateral pes 
planus disability existed prior to service and was not due to 
aggravation.  The Board must emphasize that the only 
competent evidence of record with regard to the issue of 
aggravation is the service department's determination that 
the pre-service pes planus disability was not aggravated by 
the period of active service.  

Furthermore, the Board notes that while there is evidence 
suggesting that the veteran had difficulty performing his 
military duties as a result of left foot problems which 
included not only symptomatic pes planus but also residuals 
of prior left ankle fractures, the evidence does not indicate 
evidence of continued problems following discharge.  In fact, 
there is no record of post-service treatment or diagnosis of 
pes planus until 1996.  Thus, the record does not include 
evidence, to include a medical opinion, which suggests that 
the underlying pes planus disability worsened in severity 
during the veteran's period of active service.  38 C.F.R. 
§§ 3.304, 3.306 (1999); see also Hunt, supra.  

It is the veteran's belief that pes planus was aggravated by 
the period of active service.  The veteran is competent to 
report that on which he has personal knowledge, that is what 
comes to him through his senses. Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, as a layman the appellant is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  Although the appellant is 
competent to describe his symptoms, he lacks the medical 
training and expertise to offer competent evidence of 
aggravation of the preexisting condition.  Routen v. Brown, 
10 Vet. App. 183 (1997).  As noted, the service department 
determined that there was no in-service aggravation of the 
pre-existing pes planus disability, and the record does not 
include competent evidence suggesting otherwise.  
Furthermore, inservice determination was far more than a mere 
transcription of history.  Therefore, this case is 
distinguishable from Miller v. West, 11 Vet. App. 345 (1998).  
Although Gahman v. West, 13 Vet. App. 148 (1999) was 
withdrawn, we adopt the reasoning of that decision as our 
own, but do not use Gahman as any precedential value.  For 
these reasons, the Board finds that the preponderance of the 
evidence weighs against a finding that service connection is 
warranted for bilateral pes planus.  

In denying this claim, the Board has considered the doctrine 
of doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection is denied for bilateral pes planus.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

